Citation Nr: 1707171	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  03-11 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected chronic synovitis of the right knee on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 1989.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned a temporary total rating from January 16, 1998, to March 1, 1998, based on the Veteran's need for convalescence following right knee surgery, and continued the previously-assigned 10 percent rating, effective March 1, 1998. 

In May 2007, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the Board hearing is of record. 

The Board remanded the claim in April 2008 and December 2010 for additional development.  In a July 2012 decision, the Board, in pertinent part, denied a rating in excess of 10 percent for chronic synovitis of the right knee, granted a separate 10 percent evaluation for right knee instability, and remanded a claim for entitlement to a total disability rating based on unemployability (TDIU).

The Veteran appealed that portion of the Board's July 2012 decision that denied a rating in excess of 10 percent for chronic synovitis of the right knee to the United States Court of Appeals for Veterans Claims (Court).  He did not appeal the separate rating assigned by the Board for right knee instability.  In an April 2013 Order, the Court granted a Joint Motion for Partial Remand and remanded the matter to the Board for further development and readjudication. 

In an October 2013 decision, the Board again denied entitlement to a rating in excess of 10 percent for chronic synovitis of the right knee.  The Veteran appealed the Board's October 2013 decision to the Court.  In an August 2014 Order, the Court granted a Joint Motion for Remand and remanded the increased rating claim to the Board for further development and readjudication.

In a June 2015 decision, the Board granted a separate rating of 20 percent from January 17, 1997, through January 15, 1998, for dislocated semilunar cartilage of the right knee; and a separate rating of 10 percent from March 1, 1998, for symptomatic removal of semilunar cartilage, associated with the Veteran's service-connected right knee disabilities.  The Board also denied entitlement to a schedular disability rating in excess of 10 percent from January 17, 1997, through January 15, 1998, and from March 1, 1998, for service-connected chronic synovitis of the right knee.  The Veteran again appealed the Board's June 2015 decision to the Court.  In an August 2016 Joint Motion for Partial Remand (JMPR), the Veteran and the secretary of VA (the parties) stated that the Court should not disturb the above determinations.  

However, the parties found that the Board failed to provide adequate reasons and bases for denying referral for extraschedular consideration.  Specifically, the Board failed to address the evidence that he Veteran must wear a knee brace and use a cane.  The Board also failed to discuss any collective impact from all of the Veteran's service-connected disabilities that may be raised by the record and warrants referral for extraschedular consideration is addressed pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir.2014).  As such, the parties requested that the Court vacate and remand the June 2015 decision with respect to this issue, which was granted in an August 2016 order.  As such, the issue on appeal has been characterized as set forth on the front page of this decision.  

In the June 2015 decision, the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As it does not appear that the Agency of Original Jurisdiction (AOJ) has accomplished all of the remand directives, including issuing a supplemental statement of the case, this matter is not currently before the Board.

Additional evidence has been associated with the record that has not been considered by the AOJ.  In a January 2017 letter, the Veteran's representative waived AOJ consideration of the evidence submitted with that letter.  However, additional VA clinical records and a VA examination have also been associated with the record.  Nevertheless, this evidence simply continues to show the same right knee symptoms as well as the use of a brace and a cane for ambulation, which is already documented in previous medical evidence.  As such, this evidence is redundant and/or duplicative of prior medical evidence and, thus, waiver of AOJ consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).  In turn, the Board may properly consider the additional evidence.  

As a final preliminary matter, the Board notes that in a February 2016 rating decision, the RO continued a 10 percent rating for the Veteran's service-connected left knee degenerative arthritis with chronic knee strain; and awarded service connection for a residual surgical scar and assigned a noncompensable rating.  In June 2016, the Veteran submitted a notice of disagreement (NOD) with respect to the ratings assigned.  The RO has not issued a statement to the case with respect to this matter.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NOD as to this claim.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.


FINDING OF FACT

At all times pertinent to the current claim, the schedular criteria have been adequate to evaluate the Veteran's service-connected right knee disorders; there has been no showing of marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for referral for extraschedular rating for the Veteran's service-connected right knee disorder have not been met.  38 C.F.R. § 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claims decided herein, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Moreover, in a January 2017 statement, the Veteran through his representative waived any VCAA notice errors.  Further, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  Moreover, the Veteran has been afforded multiple VA examinations in September 1997, April 1998, October 2000, December 2001, and May 2010 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of Veteran's service-connected right knee disabilities during the appeal period.  Id.   

In sum, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds it may proceed to a decision.


Analysis

The present appeal includes the matter of whether the evaluation for the Veteran's right knee disorders should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Medical evidence of record consists of VA treatment records, records from the SSA, private treatment records, and several VA examination reports.  As discussed in detail in the Board's prior decisions, the lay and medical evidence over the course of the appeal reflects the following symptoms: pain, soreness, locking, popping sensation, swelling, giving way and limited range of motion.  The Veteran has reported difficulty rising from a seated position, difficulty squatting, problems with bending and an inability to kneel.  These records also document that the Veteran wore a knee brace and walked with a cane.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  
The Veteran's service-connected right knee disabilities are evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5258, 5259, 5260, and 5261, the criteria of which has been previously found by the Board to specifically contemplate the level of impairment caused by the Veteran's right knee disability.  Id.  The ratings assigned are warranted for arthritis, limitation of right knee motion, instability, dislocated and removal of semilunar cartilage and other symptomatology, and increased ratings are available under the rating criteria if further limitation of motion or other manifestations of the right knee disabilities are shown.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board recognizes that the evidence shows that the Veteran uses a knee brace and cane for his right knee disabilities.  However, the use of assistive devices does not make the Veteran's disability unique or unusual, and their use alone does not mean the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration.  First, the use of an assistive device is not unexpected when a person experiences significant pain. That is, it is not a unique or unusual result of a disability.  Second, the use of an assistive device is not a "symptom" of the Veteran's disability; rather, it is the result of symptoms such as pain and limitation of motion.  In other words, the Veteran uses assistive devices because of pain, but pain is a symptom that the Board considers when determining functional loss leading to the limited range of the motion or severity of the injury contemplated by the schedular rating criteria.  In sum, the necessity of the use of an assistive device, such as a cane and/or knee brace, falls under the auspices of painful limitation of motion, weakened movement, incoordination, and disturbance of locomotion, as these devices are used to treat such symptoms.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In the JMPR, the parties noted that the Veteran was also service connected for residuals of cervical disc disease, migraine headaches, degenerative changes of the left shoulder, and degenerative arthritis of the left knee.  Although the evaluation of the Veteran's other disabilities are not currently before the Board, the parties determined that upon remand, the Board should address any collective impact from the Veteran's service-connected disabilities that may be raised by the record and warrant referral for extraschedular consideration.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  In this regard, the symptoms described by the Veteran for each of his service-connected disorders are addressed in the rating criteria under which each disorder is rated.  

In a January 2017 statement, the Veteran's representative indicated that the Veteran must also wear a brace for his left knee disorder and it also contributed to the use of a cane.  However, as discussed above, the use of an assistive device is not a "symptom" of the Veteran's disability; rather, it is the result of symptoms such as pain and limitation of motion.  Again, the Veteran's symptoms of the left knee are adequately contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5260, and 5261.  Likewise, it was reported that the Veteran's cervical spine disorder and left shoulder disorder also restrict the Veteran's motion.  However, again, limitation of motion of the cervical spine and left shoulder are also contemplated under the rating criteria under which such disorders are rated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (cervical spine) and Diagnostic Code 5201 (shoulder).   Moreover, higher ratings are available for more restricted motion of each joint.  Again, for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

It was also asserted that the Veteran's severe migraines forced him to lie down.  However, the rating criteria for migraines contemplate prostrating attacks necessitating the need to lie down and provides for higher rating based on the frequency of such attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran's representative further asserted that he experienced additional right knee pain upon standing up after a migraine.  However, as discussed above, the Veteran's right knee pain is already contemplated in the rating schedule.  In sum, as the Veteran's symptoms for his service-connected disorders are all adequately contemplated in the rating criteria, the symptoms attributed to the Veteran's service-connected disorders do not present an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms.  Accordingly, the Veteran's case is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, the preponderance of the evidence is against referral for extraschedular consideration for the Veteran's right knee disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Referral for an extraschedular rating for right knee disorder is not warranted; the appeal is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


